                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JAKE E. COLLINS,                                   CASE NO. C17-0943-JCC
10                           Plaintiff,                  MINUTE ORDER
11           v.

12    SETERUS, INC.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion for continuance of
18   the trial date and pretrial deadlines (Dkt. No. 18). The Court GRANTS the motion and, pursuant
19   to the parties’ stipulation, ORDERS that the case schedule be continued as follows:
20    Action                                     Current Deadline          New Deadline
      Trial Date                                 Oct. 22, 2018             April 22, 2019
21

22
      Disclosure of expert testimony under                                 October 29, 2018
23    FRCP 26(a)(2)

24    Deadline for filing motions related to                               November 19, 2018
      discovery. Any such motions shall be
25
      noted for consideration pursuant to
26    LCR 7(d)(3)


     MINUTE ORDER
     C17-0943-JCC
     PAGE - 1
     Discovery completed by                                            December 17, 2018
 1

 2   All dispositive motions must be filed                             January 21, 2019
     by and noted on the motion calendar
 3   no later than the fourth Friday
     thereafter (see LCR 7(d))
 4
     Mediation per LCR 39.1(c)(3), if                                  March 11, 2019
 5   requested by the parties, held no later
 6   than

 7   All motions in limine must be filed by    September 28, 2018      March 25, 2019
     and noted on the motions calendar no
 8   later than the THIRD Friday thereafter
 9
     Agreed pretrial order due                 October 12, 2018        April 8, 2019
10
     Pretrial conference to be scheduled by
11   the Court

12   Proposed voir dire questions, jury        October 15, 2018        April 15, 2019
     instructions, neutral statement of the
13
     case, and trial exhibits due
14
     Trial briefs                              October 18, 2018        April 18, 2019
15

16         DATED this 9th day of October 2018.

17                                                       William M. McCool
                                                         Clerk of Court
18
                                                         s/Tomas Hernandez
19                                                       Deputy Clerk
20

21

22

23

24

25

26


     MINUTE ORDER
     C17-0943-JCC
     PAGE - 2
